DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on July 7, 2022 have been fully considered and are persuasive.
	Claims 1-6, 8-15, and 17-22 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 10 and 19) the instant claims require verification of a network, comprising: providing an input binary decision diagram (BDD) as input to a device-level BDD representing a source device in a logical topology representing connections among devices of the network, the input BDD representing an input header space to query for a network property of interest, each individual device in the network being represented by a respective individual device-level BDD in the logical topology, each individual device-level BDD representing a single individual device and encoding a device-specific logical behavior of the respective individual device as a Boolean function; calculating an output BDD representing an output header space obtained by a destination device in the logical topology, the output BDD being calculated by sequentially applying, to the input BDD, each individual device-level BDD in a logical path from the source device to the destination device; reporting the output BDD; comparing the reported output BDD to an expected output BDD to verify the network property of interest; detecting, from comparison of the reported output BDD with the expected output BDD, a fault in the network; determining a dropped BDD by computing a difference between the expected output BDD and the reported output BDD, the dropped BDD representing a dropped header space; providing the dropped BDD as input to each individual device-level BDD and determining whether output from each individual device-level BDD is a reduced or empty header space compared to the dropped header space represented by the dropped BDD; and identifying, as a source of the fault in the network, a faulty device represented by a particular individual device-level BDD that is determined to have outputted a reduced or empty header space.

Meanwhile, the closest prior art of record, as applied in the Office Action mailed 3/4/2022 (Sun, Azgin, Poutanen), fails to fairly teach or suggest verifying a network, sending a binary decision diagram as input to a source device which is one of the devices in the network, the input BDD is a header space to query and the network for a network property of interest, each device in the network has its own device level BDD representing a single device and has a specific logical behavior as a Boolean function, generate an output BDD by the destination device, wherein the output BDD is calculated sequentially through the devices in the network, report the output BDD and compare it with an expected output BDD to verify the network property of interest, detecting a fault in the network based on the comparison, determining a dropped BDD based on the fault detected, sending the dropped BDD as input to each device in the network and determining whether output from each individual device level BDD is a reduced or empty header space compared to the dropped header space, and identify a faulty device based on the determination whether it is a reduced or empty space. 

For example, (“Sun”, US-20200028762-A1) teaches verification of a network, logical topology representing connections among devices of the network, reporting the output BDD; comparing the reported output BDD to an expected output BDD to verify the network property of interest, but does not provide providing an input binary decision diagram (BDD) as input to a device-level BDD representing a source device in a, the input BDD representing an input header space to query for a network property of interest, each individual device in the network being represented by a respective individual device-level BDD in the logical topology, each individual device-level BDD representing a single individual device and encoding a device-specific logical behavior of the respective individual device as a Boolean function; calculating an output BDD representing an output header space obtained by a destination device in the logical topology, the output BDD being calculated by sequentially applying, to the input BDD, each individual device-level BDD in a logical path from the source device to the destination device; detecting, from comparison of the reported output BDD with the expected output BDD, a fault in the network; determining a dropped BDD by computing a difference between the expected output BDD and the reported output BDD, the dropped BDD representing a dropped header space; providing the dropped BDD as input to each individual device-level BDD and determining whether output from each individual device-level BDD is a reduced or empty header space compared to the dropped header space represented by the dropped BDD; and identifying, as a source of the fault in the network, a faulty device represented by a particular individual device-level BDD that is determined to have outputted a reduced or empty header space. 

Furthermore, (”Azgin”, US 20190327337 A1)  teaches providing input to a device representing a source device, the input representing an input header space, calculating an output representing an output header space outputted by a destination device in the logical topology, wherein the output is calculated by sequentially applying, to the input, each individual device in a logical path from the source device to the destination device, but does not provide for verification of a network, logical topology representing connections among devices of the network, reporting the output BDD; comparing the reported output BDD to an expected output BDD to verify the network property of interest, detecting, from comparison of the reported output BDD with the expected output BDD, a fault in the network; determining a dropped BDD by computing a difference between the expected output BDD and the reported output BDD, the dropped BDD representing a dropped header space; providing the dropped BDD as input to each individual device-level BDD and determining whether output from each individual device-level BDD is a reduced or empty header space compared to the dropped header space represented by the dropped BDD; and identifying, as a source of the fault in the network, a faulty device represented by a particular individual device-level BDD that is determined to have outputted a reduced or empty header space. 

Furthermore (“Poutanen”, US 8078642 B1) teaches device – level, each individual device in the network being represented by a respective individual device-level, but does not provide for verification of a network, providing an input binary decision diagram (BDD) as input to BDD representing a source device in a logical topology representing connections among devices of the network, the input BDD representing an input header space to query for a network property of interest, BDD in the logical topology, each individual device-level BDD representing a single individual device and encoding a device-specific logical behavior of the respective individual device as a Boolean function; calculating an output BDD representing an output header space obtained by a destination device in the logical topology, the output BDD being calculated by sequentially applying, to the input BDD, each individual device-level BDD in a logical path from the source device to the destination device; reporting the output BDD; comparing the reported output BDD to an expected output BDD to verify the network property of interest; detecting, from comparison of the reported output BDD with the expected output BDD, a fault in the network; determining a dropped BDD by computing a difference between the expected output BDD and the reported output BDD, the dropped BDD representing a dropped header space; providing the dropped BDD as input to each individual device-level BDD and determining whether output from each individual device-level BDD is a reduced or empty header space compared to the dropped header space represented by the dropped BDD; and identifying, as a source of the fault in the network, a faulty device represented by a particular individual device-level BDD that is determined to have outputted a reduced or empty header space.

Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Claims (2-6, 8-9, 11-15, 17-18, and 20-22) include the above described subject matter for being dependent on independent claims (1, 15 and 19)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444